Citation Nr: 1028246	
Decision Date: 07/28/10    Archive Date: 08/10/10

DOCKET NO.  07-38 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for hypertension, including 
due to exposure to Agent Orange.

2.  Entitlement to service connection for posttraumatic stress 
disorder (PTSD.

3.  Entitlement to service connection for a pre-thyroid disorder.

4.  Entitlement to service connection for sinusitis and upper 
respiratory infections.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

S.J. Janec, Counsel


INTRODUCTION

The Veteran had active military service from June 1966 to May 
1968.

This matter comes before the Board of Veterans' Appeals (Board) 
from a November 2005 rating decision of the Atlanta, Georgia, 
Regional Office (RO) of the Department of Veterans Affairs (VA) 
that denied service connection for hypertension, PTSD, a pre-
thyroid disorder, sinusitis, and upper respiratory infections.  

The Veteran testified at a personal hearing before the 
undersigned Veterans Law Judge at the RO in April 2010.  A 
transcript of the hearing is in the file.  At the hearing, the 
Veteran and his representative agreed that the issues of 
entitlement to service connection for sinusitis and upper 
respiratory infections could be combined in to on issue.  Also, 
at the hearing, the Veteran was advised by the undersigned of the 
evidence necessary to substantiate the claim and the record was 
left open for a period of 30 days to give the Veteran the 
opportunity to submit such evidence.  No additional evidence was 
received.  


FINDINGS OF FACT

1.  On April 14, 1010, prior to the promulgation of a decision in 
the appeal, the Board received testimony from the Veteran 
requesting a withdrawal of his appeal on the issues of 
entitlement to service connection for hypertension, including due 
to exposure to Agent Orange, PTSD, and a pre-thyroid disorder.  

2.  The medical evidence does not show that the Veteran has 
chronic sinusitis/upper respiratory infections that are related 
to his active military service.  
CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the Veteran on 
the issue of entitlement to service connection for hypertension, 
including due to exposure to Agent Orange, have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 
(2009).  

2.  The criteria for withdrawal of an appeal by the Veteran on 
the issue of entitlement to service connection for PTSD have been 
met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 
20.204 (2009).  

3.  The criteria for withdrawal of an appeal by the Veteran on 
the issue of entitlement to service connection for a pre-thyroid 
disorder have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 
2002); 38 C.F.R. § 20.204 (2009).  

4.  Sinusitis and upper respiratory infections were not incurred 
in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial Matter

The Board may dismiss any appeal which fails to allege specific 
error of fact or law in the determination being appealed.  
38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to 
any or all issues involved in the appeal at any time before the 
Board promulgates a decision.  38 C.F.R. § 20.204 (2009).  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204 (2009).  

In the present case, the Veteran, with his representative 
present, expressed his intent to withdraw his appeal of the 
issues of entitlement to service connection for hypertension, 
including due to exposure to Agent Orange, PTSD, and a pre-
thyroid disorder from review by the Board at his personal hearing 
before the undersigned in April 2010.  Hence, there remain no 
allegations of errors of fact or law for appellate consideration 
on those matters.  Accordingly, as the Board does not have 
jurisdiction to review the appeal on those issues and they are 
dismissed.  

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002) 
redefined VA's duty to assist the claimant in the development of 
a claim. VA regulations for the implementation of VCAA were 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2009).

Duty to Notify

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary information 
or evidence, if any, the claimant is to provide; what subset of 
the necessary information or evidence, if any, the VA will 
attempt to obtain; and a general notification that the claimant 
may submit other evidence that may be relevant to the claim.  The 
requirements apply to all five elements of a service connection 
claim:  veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency of 
original jurisdiction (in this case, the RO).  Id; see also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, 
insufficiency in the timing or content of VCAA notice is harmless 
if the errors are not prejudicial to the claimant.  Conway v. 
Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice 
errors are reviewed under a prejudicial error rule).  

In letters dated in January 2005, April 2005 and June 2005, prior 
to the rating on appeal, the Veteran was provided notice 
regarding what information and evidence is needed to substantiate 
a claim for service connection, as well as what information and 
evidence must be submitted by the Veteran, what information and 
evidence will be obtained by VA, and the need to submit any 
outstanding evidence that pertained to the claim.  The Veteran 
was also advised by the undersigned at his personal hearing in 
April 2010 of the evidence necessary to substantiate the claim.  
With respect to the Dingess requirements, the VCAA notification 
letters of record failed to provide notice of the type of 
evidence necessary to establish a disability rating or effective 
date in the event of award of any benefit sought.  However, such 
failure is harmless.  The preponderance of the evidence is 
against the claim; hence, any question as to a disability rating 
and/or an effective date to be assigned is moot.  Moreover, 
neither the Veteran nor his representative has noted any 
prejudicial defect.  

Duty to Assist

The record also reflects that VA has made reasonable efforts to 
obtain relevant records adequately identified by the Veteran.  
Specifically, the information and evidence that have been 
associated with the claims file includes the Veteran's service 
treatment records, post service treatment records, and his 
personal hearing testimony.  

The Board observes that the Veteran was not afforded a VA 
examination in conjunction with his claim for service connection 
for sinusitis and upper respiratory infections.  The private 
records do show current problems related to sinus issues and 
respiratory infections.  However, the Veteran has not presented 
any medical evidence showing that he has a chronic 
sinus/respiratory problem that is related to his active military 
service.  Hence, the Board also finds under such circumstances, 
VA is not obligated to provide a VA examination for the claim.  
See 38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 
Vet. App. 79 (2006) (Under the VCAA, VA is obliged to provide an 
examination when the record contains competent evidence that the 
claimant has a current disability or signs and symptoms of a 
current disability, the record indicates that the disability or 
signs and symptoms of disability may be associated with active 
service; and the record does not contain sufficient information 
to make a decision on the claim). 

As discussed, the VCAA provisions have been considered and 
complied with.  The Veteran was notified and aware of the 
evidence needed to substantiate the claim, the avenues through 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  Thus, the record demonstrates that the Veteran had 
knowledge of what was needed to substantiate the claim, which 
cured any defect in the notice provided.  Any defect in the 
notice is not shown to have affected the essential fairness of 
the adjudication or to cause injury to the claimant.  As such, 
there is no indication that there is any prejudice to the Veteran 
in considering this matter on the merits.  See Conway, supra; 
Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998).  

Analysis

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence 
of continuity of symptomatology from the time of service until 
the present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  The 
regulations also provide that service connection may be granted 
for any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); 
Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Where the 
determinative issue involves medical causation or a medical 
diagnosis, there must be competent medical evidence to the effect 
that the claim is plausible; lay assertions of medical status do 
not constitute competent medical evidence.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

The Veteran's service treatment records show that on his pre-
induction Report of Medical History, the Veteran stated that he 
had ear, nose or throat trouble.  Upon pre-induction examination 
in November 1965, no chronic or preexisting disabilities related 
to the sinus or respiratory system was found.  The Veteran was 
treated on a few occasions for colds and respiratory problems; 
but a chronic disability was not diagnosed.  Upon separation 
evaluation in May 1968, the Veteran again reported ear, nose and 
throat problems, but no chronic respiratory disabilities were 
found or diagnosed.  

The Veteran has testified that he continued to be treated for 
recurrent sinusitis/upper respiratory infections since his 
discharge from service.  However, the clinical records he 
submitted are dated beginning in 1998, 30 years after his 
discharge from service.  Moreover, he has not submitted a medical 
statement showing that the disability is causally related to his 
military service.  In this regard, the Board observes that a 
prolonged period without medical complaint can be considered, 
along with other factors concerning a claimant's health and 
medical treatment during and after military service, as evidence 
of whether an injury or disease was incurred in service, which 
resulted in any chronic or persistent disability.  See Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000).  The Board must consider 
all the evidence including the availability of medical records, 
the nature and course of the disease or disability, the amount of 
time that elapsed since military service, and any other relevant 
facts in considering a claim for service connection.  Cf. Dambach 
v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000).  Here, the 
lack of clinical evidence reflecting treatment pertaining to  
respiratory disability until 1998, when considered in conjunction 
with the fact that the Veteran's service medical records failed 
to document any chronic problems are against his claim for 
service connection.  Additionally, the January 2001 private 
record which notes a "lifetime" history of perennial and 
seasonal rhinitis, tends to negate the Veteran's assertion that 
the condition specifically began during his military service.  

In adjudicating a claim, the Board must assess the competence and 
credibility of the veteran.  See Buchanan v. Nicholson, 451 F.3d 
1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 
368-69 (2005).  The Board also has a duty to assess the 
credibility and weight given to evidence.  Madden v. Gober, 125 
F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. 
App. 362, 367 (2001).  The Board finds that the Veteran is 
competent to report that he has had a runny nose, etc.  However, 
he is not competent to provide an opinion requiring medical 
knowledge, such as a question of medical causation.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Additionally, competency of 
evidence must be distinguished from weight and credibility, which 
are factual determinations going to the probative value of the 
evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); see also 
Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although 
interest may affect the credibility of testimony, it does not 
affect competency to testify").  The Board finds that little 
probative weight can be assigned to the Veteran's statements as 
to continuity of symptomatology, as the Board deems such 
statements to be less than credible, when considered in 
conjunction with the record as a whole.  In this regard, while 
the Board acknowledges that the absence of any corroborating 
medical evidence supporting his assertions, in and of itself, 
does not render his statements incredible, such absence is for 
consideration in determining credibility.  See Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (noting that the 
absence of contemporaneous medical documentation may go to the 
credibility and weight of Veteran's lay testimony, but the lack 
of such evidence does not, in and of itself, render the lay 
testimony incredible).  

The Board has considered the Veteran's assertions that his 
claimed condition of sinusitis/upper respiratory infections is 
attributable to service.  However, as a lay person without the 
appropriate medical training and expertise, he is not competent 
to provide a probative opinion on a medical matter, to include 
the diagnosis of a specific disability.  See Bostain v. West, 11 
Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992); see also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  In conclusion, for the 
reasons and bases expressed above, the Board finds that a 
preponderance of the evidence is against the Veteran's claim.  
The benefit sought on appeal is accordingly denied.  




ORDER

The appeal of the issue of entitlement to service connection for 
hypertension, including due to exposure to Agent Orange, is 
dismissed.  

The appeal of the issue of entitlement to service connection for 
PTSD is dismissed.  

The appeal of the issue of entitlement to service connection for 
a pre-thyroid disorder is dismissed.  

Service connection for sinusitis and upper respiratory infections 
is denied.  



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


